FLANDERS, Justice,
concurring in part and dissenting in part.
I concur with the Court’s decision to grant certiorari and to quash those portions of the Superior Court’s order in this case that (1) mandated the private law firm representing the state to withdraw its appearance; (2) declared that prejudgment interest would not be available with respect to any damages awarded; and (3) decided that the statutory cap on damages against the state would be applicable to any money judgment in this case. In my judgment, these rulings, even if they ultimately prove to be necessary, were premature.
But I disagree with the majority’s decision to quash that portion of the Superior Court’s order that required the Attorney General to enter his appearance on behalf of the state in this case. Under G.L. 1956 § 9-31-6, “[i]n any action pursuant to this chapter [namely, chapter 31, entitled ‘Governmental Tort Liability’] against the state of Rhode Island, the attorney general, or any assistant attorney general authorized by him or her, shall represent the state in the action.” (Emphasis added.)
Here, plaintiff named the State of Rhode Island as a party defendant in the action he filed pursuant to chapter 31 of title 9. Consequently, § 9-31-6 required the Attorney General, or any assistant attorney general he authorized (hereinafter referred to collectively as the AG), to represent the state in this action. Although a private insurance company retained a private law firm to represent the state in this lawsuit, that private law firm is not the AG. In fact, the AG had nothing to do with the retention of this particular law firm. Rather, it appears that the Department of Administration (DOA) entered into a contract with a private insurance company, Royal Son & Alliance Insurance Company (Royal), whereby it agreed to allow Royal to designate private defense counsel to represent the state in certain types of actions alleging governmental tort liability. *427Moreover, according to the insurance contract, the DOA also agreed to waive the state’s sovereign immunity for all claims up to $500,000, unless the state otherwise requested. Significantly, by statute the state has waived its sovereign immunity against tort claims only up to $100,000. See § 9-31-2.
Two questions immediately arise with respect to this contract:
(1) On what legal basis can the DOA (or any official therein) divest the AG of his statutory obligation to represent the state in any governmental tort liability action brought against it?
(2) Under what authority can the DOA (or any official therein) agree to waive the state’s sovereign immunity up to $500,000 per claim when the Legislature, per § 9-31-2, has only agreed to a $100,000 waiver?
The answer, I submit, to both of these questions, is the same: no authority whatsoever exists. Consequently, the contract with Royal was ultra vires and illegal to the extent that it purported to reheve the AG of his responsibility to represent the state in governmental tort liability actions like this one and to divest him of his authority per § 9-31-6, “to compromise or settle any claim cognizable under this chapter.” (The DOA’s contract with Royal accorded this authority to the private insurance company.) Moreover, to the extent the insurance contract purported to waive the state’s $100,000 cap on tort claim damages, it was also illegal and void because the DOA possessed no authority to waive the legal limit established by law for governmental tort claims against the state.
Contrary to the AG’s arguments, I can find no authority whatsoever permitting him to delegate his responsibility to represent the state in these types of cases to private counsel retained by a private insurance company. The statutes he has cited to support such an authority to delegate (for example, G.L. 1956 § 28-39-13 and G.L. 1956 § 28-42-41) simply are inapplicable to this type of lawsuit. See infra.
The single issue presented to the motion justice for her decision was whether to substitute the state for the state-employee defendant pursuant to § 9-31-12(b). The private law firm filed a motion on behalf of both defendants requesting the court to do so. Section 9-31-12(b) provides:
“Upon certification by the court in which the tort action against a state employee is pending that (1) the defendant employee was acting within the scope of his or her office or employment when the claim arose, and (2) the claim does not arise out of actual fraud, willful misconduct, or actual malice by the employee, any civil action or proceeding commenced upon the claim under this statute shall be deemed to be an action or 'proceeding brought against the state under the provisions of this title and all references thereto, and the state shall be substituted as the party defendant.” (Emphasis added.)
In passing on this request, the motion justice made the appropriate factual determination that the employee defendant was acting within the scope of his state employment, and that his conduct was not fraudulent, willful, or malicious. Pursuant to the statute, she therefore granted the motion, substituted the state for the employee defendant, and dismissed the state employee from the case. But this substitution transformed the case from one involving a state employee as a defendant into a suit solely against the state. Once the court ordered the state substituted for the employee as a party defendant, the sections of the Government Tort Liability Act pertaining to indemnification and representation of employees by the state (§§ 9-31-8 through 9-31-12(a)) became irrelevant because the *428employee was no longer a party to the case.
Section 9-31-6 provides as follows:
“In any action pursuant to this chapter against the state of Rhode Island, the attorney general, or any assistant attorney general authorized by him, or her, shall represent the state in the action. The attorney general is authorized to compromise or settle any claim cognizable under this chapter after the institution of suit thereon, with the approval of the court in which the suit is pending.” (Emphasis added.)
Indeed, because plaintiff had named the state as a party defendant in the suit, § 9-31-6 was already applicable to this case even before the motion justice ordered substitution of the state for the employee defendant. Thus, § 9-31-6 required the AG to represent the state in any action brought against it under the Governmental Tort Liability Act. The motion justice was correct, therefore, in requiring the AG to enter an appearance in this action as a condition of granting the requested substitution. Indeed, regardless of whether plaintiff had included the employee defendant as a party, the AG had an independent duty to enter an appearance for and to represent the state in this case. In any event, substitution of the state under § 9-31 — 12(b) should not occur without the AG entering an appearance and representing the state as required by § 9-31-6.
At oral argument, an attorney from the AG’s office suggested that if § 9-31-6 mandated the AG’s appearance in this case, then he could delegate that responsibility to private counsel. As support for this position, the AG’s appellate counsel referred the Court to §§ 28-39-13 and 28-42-41. But these statutes allow for special counsel to represent the director and board of review for the Department of Employment and Training — who are not even named as defendants in this case. Even then, special counsel can represent these government defendants only in temporary — disability-insurance actions brought under chapters 39 through 41 and chapters 42 through 44 of title 28, and only when designated by the director of the Department of Employment and Training with the approval of the Governor. Manifestly, this is not such an action. Indeed, the fact that, in certain circumstances, the General Assembly has explicitly provided elsewhere in the General Laws for special counsel in lieu of the AG to represent other state governmental defendants bolsters the conclusion that title 9, which contains no such provision, does not authorize any such arrangement when the state is a party to the suit. Moreover, §§ 28-39-13 and 28-42-41 show that the General Assembly is well aware of how to authorize special counsel to represent state government entities in lieu of the AG when it wishes them to do so. Because no such authorization exists when the state is a party to a suit under the Governmental Tort Liability Act, however, this Court should conclude that the Legislature never intended to allow such an arrangement, especially when the state’s vital interest in protecting itself against large money damage awards is at stake.
It is true that there is a provision in title 9 (§ 9-31-11) allowing legal representation of state employees by attorneys other than the AG under certain limited circumstances. This provision, however, is not applicable to this case. Section 9-31-8 provides that, “upon a written request of an employee or former employee,” the AG shall defend the employee for acts that were performed within the scope of his or her employment. If, however, the AG believes that defending such an employee would create a conflict of interest between the state and the employee, or that “it is *429not in the best interest of the state or the state employee or former state employee to represent him or her,” § 9-31-11, then the AG may decline his statutory obligation to defend the employee, and the procedure for doing so is specifically provided for in § 9-31-11. Here, however, the record contains no indication that the defendant employee ever requested the AG to represent him. Nor is there any evidence of any alleged conflict of interest that would have prevented the AG from representing either the employee or the state. Likewise, the record is barren of any determination by the AG that it was “not in the best interest of the state” for the AG to represent any defendant in this case. Finally, there was no showing of any compliance with the § 9-31-11 procedure for the AG to “consult in advance with the prospective counsel to establish the parameters within which the state shall be liable for attorneys’ fees.” Indeed, all of these provisions simply were inapplicable to this case because they do not apply once the state is the only defendant left in the case.
But the critical point is that there is no § 9-31-11 authority for the AG to bow out of representing the state when, as here, the state is sued eo nomine or when it is substituted for an employee as a party defendant. In other cases that touch upon the delegation of executive power, the members of this Court have opined that there must be a clear and specific statutory provision which authorizes such a delegation. See In re Advisory Opinion to the Governor (Rhode Island Airport Corporation), 627 A.2d 1246, 1250-52 (R.I.1993); In re House of Representatives (Special Prosecutor), 575 A.2d 176, 179-80 (R.I. 1990). In sum, the plain language of § 9-31-6 provides that when the state is a defendant in a tort-claim action, the state, exclusively through the AG, must control the litigation and represent the state.
Nothing in title 9, however, prohibits the AG from obtaining the assistance of private counsel in representing the state under § 9-31-6. Indeed, the AG could even (subject to personnel limitations contained in G.L. 1956 chapter 9 of title 42) designate private counsel as special assistant attorneys general under §§ 42-9-2(a) and 42-9-8. What the AG may not do, however, is abdicate his ultimate responsibility and authority to control the litigation by refusing to represent the state in an action filed against it under the Governmental Tort Liability Act. Allowing private counsel to represent the state under these circumstances — -whether through an insurance contract or otherwise — constitutes an abdication of the statutorily mandated duties of the AG, and this Court should not condone it.3
Conclusion
Section 9-31-6 is clear. In any suit brought against the State of Rhode Island under the Governmental Tort Liability Act, the AG must represent the state. The plaintiff named the state as an original party in this suit, and therefore the AG should have entered an appearance on behalf of the state after receiving service of process on its behalf, instead of allowing a private law firm hired by the insurance company to represent the state. Moreover, under § 9-31-12, once the court substituted the state for the employee defendant, the only defendant party left in the case was the state — a situation that once *430again required the AG to represent the state under § 9-31-6. Thus, the motion justice was absolutely correct in ordering the AG to enter his appearance in this case and to comply with his statutory obligation to represent the state. She should not, however, have ordered the withdrawal of private counsel at the same time. So long as the AG represented the state and retained exclusive control of the litigation, no law precluded the AG from engaging or working with private counsel to assist with his representation of the state.4 Therefore, I would deny certiorari and affirm the motion justice’s order requiring the AG to enter an appearance in this case, but I would grant certiorari and quash that portion of the order, inter aha, requiring private counsel to withdraw. Although ultimately such an order may prove necessary, I believe it was premature for the motion justice to mandate such a withdrawal at this time. Nevertheless, the Superior Court should not allow private counsel to control or subvert the AG’s representation of the state in this case.

. The AG is a constitutional officer. Article 9, section 2 of the Rhode Island Constitution specifically states that the AG’s duties and responsibilities include those prescribed by statute. Therefore, the AG’s refusal to carry out a statutory obligation also violates the State Constitution.


. The AG has argued that requiring him to represent the state would be a violation of the insurance contract that the DOA has signed with Royal. But no insurance policy or other contract, entered into by another executive department, or officer thereof, may vary or moot a duly enacted statute requiring the AG to represent the state in this type of action.